Citation Nr: 0336250	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-20 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel











INTRODUCTION

The veteran had active duty from August 1973 to December 
1975.  This case came before the Board of Veterans' New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's diabetic mellitus is not of service origin.

2.  The veteran was born in July 1954, and has a high school 
education.

3.  The veteran's occupational experience includes work as a 
butcher; he is currently unemployed.

4.  The veteran's disabilities include diabetes mellitus, 
evaluated as 20 percent disabling, peripheral neuropathy of 
all 4 extremities each evaluated as 10 percent disabling.  
The combined evaluation is 50 percent, including the 
bilateral factor.

5.  The veteran's disabilities are not so debilitating as to 
preclude gainful employment consistent with his age, 
education and occupational experience.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
military service nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West. 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2003).  

2.  The veteran is less than 100 percent disabled and it is 
not shown that he is unemployable by reason of permanent and 
total disability.  38 U.S.C.A. §§ 1502, 1521 (2002); 
38 C.F.R. §§ 3.321, 3.340, 3.342, 4.17 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that a 
January 2002 letter from the RO to the veteran and the 
November 2002 statement of the case informed him of the 
evidence necessary to substantiate his claim.  The January 
2002 letter also informed him of the evidence the VA would 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claim have been collected for review.  The Board 
notes that in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

The January 2002 letter from the RO advised the veteran of 
the VCAA and indicated that he had 30 days to submit 
additional evidence.  While the veteran was given the 
incorrect information regarding the length of time remaining 
to submit additional evidence, it has been over a year since 
this notice and there is no indication whatsoever that there 
is any existing, potentially relevant evidence to obtain.  
Therefore, the Board finds that requirements of the VCAA have 
been met and this decision is not prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

The service medical records show no complaint or finding 
diagnostic of diabetes mellitus.

In a March 2001 clinical note, a private physician reported 
that the veteran was hospitalized at a private facility 
during February and March 2001 for new diabetes mellitus.  
The physician also stated that the veteran could return to 
work on March 8, 2001.

The record contains correspondence from the Department of 
Labor, which indicates that the veteran applied for 
unemployment benefits in January 2001.  In March 2001, he was 
notified to appear for training in securing employment.

VA outpatient records dated from April to July 2001 show 
continued treatment for the diabetes mellitus.  His 
medication was Glipizide, (10 mg orally (po), daily (qd)).  
He received instructions on diet and was advised to lose 
weight.  In July 2001, besides calluses no other 
abnormalities were noted.  He was instructed to follow a 
diabetic diet, to reduce his weight and to continue 
Glipizide.  

The veteran's application for pension benefits was received 
in November 2001.  At that time the veteran indicated that he 
was born in July 1954 and had 12 years of education.  He had 
occupational experience as a butcher and last worked in March 
2001 because of his diabetes.

He was seen at a VA outpatient clinic in March 2002.  He had 
no acute concerns.  He denied polyuria, polydyphasia, and 
polyphagia.  He again was instructed to follow a diabetic 
diet, to reduce his weight and to continue Glipizide.  

VA examinations were conducted in December 2002 and January 
2003.  An eye examination was conducted in December 2002.  
The diagnosis was bilateral presbyopia, corrected to 20/20.

The peripheral nerve portion of the examination was conducted 
in January 2003.  The veteran reported muscle tightening and 
painful cramping in both arms and left shoulder.  He also 
reported numbness of the hands and feet.  These symptoms were 
exacerbated by heavy lifting.  He was not receiving treatment 
for these problems.  He worked in a slaughterhouse for the 
previous 19 years, but was not currently working.  On 
examination, his strength was 5/5 throughout.  Full effort 
and muscle palpation seemed painful.  There was no atrophy or 
fasciculation.  Tone was normal.  The reflexes were 2 to 3 + 
and symmetric.  The plantar responses were flexor 
bilaterally.  There was a decrease in sensation to pinprick 
over the right side including the face.  Over the chest, the 
change from dull to sharp testing was at midline.  There was 
diminished vibratory sense in the feet and hands, more so in 
the feet and right side.  The veteran indicated that the 
pinprick was shaper distally than proximately.  The diagnosis 
was mild sensorimotor peripheral neuropathy due to diabetes 
mellitus and right hemianesthesia, of uncertain etiology.  

During the VA general medical examination in January 2003, 
the veteran reported he last worked two years ago and was 
right handed.  There was no history of any surgery.  He 
indicated that he last worked two years ago.  He became 
diabetic at the age of 45.  He is 5' 7" and he weighed 217 
pounds.  He was on a low-salt and low-sugar diet.  He 
reported one episode of ketoaciotic reaction.  His diabetes 
made him tired and caused blurred vision.  He was on an oral 
hypoglycemic.  He denied anal pruritis, loss of strength, 
loss of bowel control or loss of bladder control.  He denied 
any vascular or cardiac symptoms.  There was decreased soft 
touch in the lower extremities.  The remainder of the 
examination showed no abnormality.  An electrocardiogram 
(EKG) disclosed a possible inferior ischemia, otherwise 
normal.  The diagnoses were diabetes, abnormal EKG, rule out 
ischemia, and cigarette smoking.

Service Connection for Diabetes Mellitus

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and diabetes mellitus becomes manifest to 
a degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The veteran's statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The available service medical records do not relate that the 
veteran was treated for any diagnosed diabetic disorder 
during service.  The earliest evidence documenting treatment 
for diabetes mellitus is in February 2001, approximately 26 
years after service discharge.  Additionally, there is no 
medical evidence on file, which relates the diabetic disorder 
to the veteran's period of active duty.  

Accordingly, the Board finds that service connection for 
diabetes mellitus is not warranted.  The evidence is not 
equipoise as to warrant the application of the benefit of the 
doubt doctrine.  38 C.F.R. §3.102.  

Pension

To establish eligibility for pension purposes, it is 
necessary that the evidence demonstrate permanent disability 
of sufficient severity as to render the veteran unable to 
secure and maintain substantially gainful employment 
consistent with his age, education and work experience.  
Unemployment does not, in and by itself, constitute 
eligibility for pension purposes.

There are alternative bases upon which a finding of permanent 
and total disability for pension purposes may be established.  
The first way is to establish that the veteran has a lifetime 
impairment which makes impossible for the "average person" to 
follow a substantially gainful occupation under the 
appropriate diagnostic codes of VA's Schedule for Rating 
Disabilities (Rating Schedule). See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).  This "average person" 
standard is outlined in 38 U.S.C.A. § 1502(a)(1) (West 2002) 
and 38 C.F.R. §§ 3.340(a), 4.15 and involves assigning 
schedular ratings to determine whether the veteran holds a 
combined 100 percent schedular evaluation for pension 
purposes.  See 38 C.F.R. § 4.25 (2003).  In determining the 
combined figure, nonservice- connected disabilities are 
evaluated under the same criteria as service-connected 
disabilities.  Permanent and total disability ratings for 
pension purposes may also be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization. 38 C.F.R. § 3.342(b) (2003).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding him from securing and following substantially 
gainful employment. 38 U.S.C.A. §§ 1502, 1521(a) (West 2002); 
38 C.F.R. § 4.17 (2003).  Under this analysis, if there is 
only one such disability, it must be ratable at 60 percent or 
more; and if there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more, 
with a combined disability rating of at least 70 percent.  

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme, a permanent 
and total disability evaluation for pension purposes may be 
granted on an extra-schedular basis if the veteran is 
subjectively found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors. 38 C.F.R. § 3.321(b)(2); 4.17 (2003).

In this regard, the veteran's disabilities are diabetes 
mellitus, evaluated as 20 percent disabling, as well as, 
right arm peripheral neuropathy, left arm peripheral 
neuropathy, right leg peripheral neuropathy, and, left leg 
peripheral neuropathy, each evaluated as 10 percent disabling 
by the RO.

The Board will now examine the appropriateness of the rating 
assigned to each disorder.  The diabetes mellitus is 
currently evaluated as 20 percent disabling under 38 C.F.R. § 
4.87a, Diagnostic Code 7913.  

Diabetes mellitus is evaluated as 100 percent disabling when 
it requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalization per year, or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength, or complications that would be 
compensable if separately evaluated.  A disability that 
requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalization per year, or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, is rated as 60 percent disabling.  A disability 
that requires insulin, restricted diet, and regulation of 
activities is evaluated as 40 percent disabling.  Disability 
from diabetes mellitus requiring insulin or a restricted diet 
or oral hypoglycemic agent and restricted diet is rated 20 
percent.  A note further states that compensable 
complications of diabetes are to be separately rated unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.

While the evidence of record does demonstrate that the 
veteran's diabetes required a restricted diet, this evidence 
does not show that he takes insulin or is required careful 
regulation of activities, i.e. avoidance of strenuous 
occupational and recreational activities.  Although it is not 
necessary to meet all of the rating criteria included in the 
higher rating, the regulation of activities is the primary 
characteristic distinguishing the higher rating.  38 C.F.R. § 
4.21.  The extent of the veteran's regulation of activity is 
the taking of hypoglycemic medication and diet.  On physical 
examination in January 2003, there were no noted disabilities 
that would require the veteran to avoid strenuous recreation 
or occupational activities.  The Board finds that the 20 
percent rating for diabetes mellitus is appropriate.  

In regard to the mild peripheral neuropathy, the provisions 
of 38 C.F.R. § 4.120 dictate that neurologic disabilities are 
ordinarily rated in proportion to the impairment of motor, 
sensory or mental function, with special consideration of any 
psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, injury to the skull, etc.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.

The provisions of 38 C.F.R. § 4.123 provide that neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating, which may be 
assigned for neuritis not characterized by such organic 
changes, will be that for moderate incomplete paralysis.  38 
C.F.R. § 4.123.

A note pertaining to "Diseases of the Peripheral Nerves" 
provides that the term "incomplete paralysis" indicates a 
degree of lost or impaired function which is substantially 
less than that which results from complete paralysis of these 
nerve groups, whether the loss is due to the varied level of 
the nerve lesion or to partial nerve regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510 through 8540.  It is noted that the 
veteran is right-handed; thus, his right arm is his major 
upper extremity.

The RO assigned a 10 percent disability evaluation to the 
veteran's peripheral neuropathy of the left hand and a 10 
percent evaluation to the peripheral neuropathy of the right 
hand under Diagnostic Code 8515, paralysis of the median 
nerve.  Under this diagnostic code, a 10 percent evaluation 
is assigned for mild incomplete paralysis of the median nerve 
of the major or minor extremity.  A 20 percent evaluation is 
assigned for moderate incomplete paralysis of the median 
nerve of the minor extremity and a 30 percent evaluation is 
assigned for moderate incomplete paralysis of the median 
nerve of the major extremity.  A 40 percent evaluation is 
assigned for severe incomplete paralysis of the median nerve 
of the minor extremity and a 50 percent disability evaluation 
is assigned for severe incomplete paralysis of the median 
nerve of the major extremity.  

The RO assigned a 10 percent disability evaluation to the 
veteran's peripheral neuropathy of the left leg and a 10 
percent evaluation to the peripheral neuropathy of the right 
leg under Diagnostic Code 8520.  Under Diagnostic Code 8520, 
a 10 percent evaluation is warranted for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent evaluation is 
warranted for moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent evaluation is warranted for moderately 
severe incomplete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a.

The medical evidence of record shows that the peripheral 
neuropathy causes mild impairment of the upper and lower 
extremities.  As reported above, there is no evidence of 
incoordination, atrophy, decreased control or weakness in 
either extremity.  Moreover the VA examiner at the most 
recent examination described the veteran's impairment as 
mild.  In applying the law to the existing facts, the record 
does not demonstrate the requisite objective manifestations 
for a disability evaluation in excess of 10 percent for 
peripheral neuropathy of the upper or lower extremities under 
the provisions of Diagnostic Codes 8515 or 8520.  

The evidence further shows no other significant abnormality.  
The veteran's vision was correctable to 20/20.  The recent VA 
EKG showed possible inferior ischemia.  However, the veteran 
had no associated complaints and no other pathological 
findings were reported.  The examination also showed a 
decrease to sensation to pinprick over the right side of 
unknown etiology.  However, the evaluation showed no 
associated functional impairment.  

On the basis of the evaluations assigned the veteran's 
combined nonservice-connected evaluation is 50 percent.  
Given the foregoing consideration, the veteran's disabilities 
are objectively determined not to be representative of a 
total, 100 percent schedular evaluation in accordance with 38 
C.F.R. § 4.15.  Accordingly, on the basis of the objective 
"average person" standard of review, a permanent and total 
disability evaluation is not warranted.

Furthermore, the veteran does not satisfy the criteria for a 
schedular permanent and total evaluation under 38 C.F.R. § 
4.16(a) and 4.17.  As the veteran has more than one 
disability, he is required to have at least one disability 
rated as 40 percent disabling (or more) in order to meet the 
threshold requirement of § 4.16(a).  He must also have 
sufficient additional disability to bring the combined rating 
to 70 percent or more. 

Since the veteran does not have a disability rated as 40 
percent or more, nor does he have additional disabilities to 
bring the combined rating to 70 percent or more, he cannot be 
considered permanently and totally disabled under the 
criteria set forth in 38 C.F.R. §§ 4.16(a), and 4.17.

Having considered the combined effect of the veteran's 
nonservice-connected disabilities as well as his age, 
education and occupational history, the Board concludes that 
the preponderance of the evidence is against an award of a 
permanent and total disability evaluation for pension 
purposes under 38 C.F.R. §§ 3.321(b)(2); 4.17 on an 
extraschedular basis.

Accordingly, the veteran is not entitled to a permanent and 
total disability rating for pension purposes and his claim 
for that benefit is denied.


ORDER

Service connection for diabetic disorder is denied.


Entitlement to a permanent and total disability rating for 
pension purposes is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




